UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Chartwell Small Cap Value Fund (Class A: CWSVX) (Class I: CWSIX) Chartwell Short Duration High Yield Fund (Class A: CWFAX) (Class I: CWFIX) ANNUAL REPORT October 31, 2014 Chartwell Small Cap Value Fund Chartwell Short Duration High Yield Fund Each a series of Investment Managers Series Trust Table of Contents Chartwell Small Cap Value Fund Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Chartwell Short Duration High Yield Fund Letter to Shareholders 14 Fund Performance 17 Schedule of Investments 18 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 35 Supplemental Information 36 Expense Examples 40 This report and the financial statements contained herein are provided for the general information of the shareholders of the Chartwell Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Chartwell Investment Partners Institutional and Private Asset Management Small Cap Value Fund Fiscal Year End Review Dear Fellow Shareholder: The Chartwell Small Cap Value Fund registered good results during the fiscal year ended October 31, 2014.Absolute returns were good in a more uncertain market environment and performance relative to the benchmark was also good as the fund return exceeded the Russell 2000 Value Index by nearly two percent at NAV. Performance Calendar Quarter Ended Fiscal Year Ended 9/30/2014 10/31/2014 CWSVX with maximum sales load -13.77% 3.31% CWSVX at NAV -8.53% 9.58% Russell 2000 Value Index -8.58% 7.89% Performance data quoted above is historical. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance data quoted. The principal value and investment return of an investment will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. You can obtain performance data current to the most recent month end (available within seven business days of the most recent month end) by calling (888) 995-5505 or by visiting www.cipfunds.com. Maximum sales charge for Class A shares is 5.75%. Shares redeemed within 30 days of purchase will be charged a 2.00% redemption fee. Market environment Equity market gains leveled off and were more volatile in late 2013 and throughout 2014.The real economy continued its trend of steady, moderate growth.Unemployment and layoffs eased but labor force participation lagged and wage gains were tepid.Consumer spending grew moderately with auto sales strong but housing activity more muted.Private economy growth overcame slower government spending, improving the budget deficit.The Federal Reserve’s purchases of securities slowed and ended though short-term interest rates continue to be pegged at low levels and longer-term rates fell.Outside the U.S., the majority of economies slowed, including Europe, Japan and China, adding to investor angst.Interest-sensitive and healthcare sectors led the small-cap market while energy was the weakest by far due to falling crude oil prices late in the period. 1235 Westlakes Drive, Suite 400ŸBerwyn, Pennsylvania 19312-2416ŸTel: 610-296-1400ŸFax: 610-296-1430 1 Chartwell Investment Partners Institutional and Private Asset Management Performance discussion The fund matched the market for much of the year and then performed very strongly in the last two months, pulling ahead of the Russell 2000 Value Index benchmark on good stock selection.The fund’s focus on companies of somewhat higher quality than the benchmark, that is, those with higher returns on equity and assets, better growth prospects, stronger balance sheets and more stable earnings, was a modest tailwind during the year. As is common for our investment approach, stock selection was the primary driver of outperformance relative to the benchmark.Sector allocation was actually a small detractor.Three sectors, financial services, consumer services and basic industry accounted for the majority of the superior stock selection.In financials, the fund’s bank holdings outpaced the benchmark by a good margin posting solid growth, our sole life insurer continued to post good results and our railcar leasing company did very well.Outstanding performance in our single restaurant holding and continued success with an apparel manufacturer paced our consumer services sector.Selection in the basic industry sector was very good as we avoided the weakest commodity-oriented industries and reaped nice gains in our specialty industrial positions.Subpar stock selection among our hardware and software holdings in technology and our oil service positions in energy detracted from relative performance. Outlook The fund retains its historical higher-quality tilt relative to the benchmark, a strategy we have employed since its inception.This philosophy proved effective in the recent year’s more volatile market, as it has in most markets. As of this writing, our portfolio companies have above-average prospects to enhance their competitive positions, generate growth internally and improve margins which may distinguish them in varied economic environments.We intensively research company business models and competitive dynamics and invest in companies trading near the low end of their historical valuation relative to the market, which should continue to serve us well. The views in this Report were those of the Fund Manager at the time of writing this report and may not reflect the views of the Manager on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Russell 2000 Value Index is an unmanaged index that measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. An investor cannot invest directly in an index. The Small Cap Value Fund invests in foreign and emerging market securities which involves certain risks such as currency volatility, political and social instability and reduced market liquidity. The Fund invests in ETFs (Exchange-Traded Funds) and is therefore subject to the same risks as the underlying securities in which the ETF invests as well as entails higher expenses than if invested into the underlying ETF directly. Current and future portfolio holdings are subject to change and risk. Mutual fund investing involves risk, including the potential loss of principal. 1235 Westlakes Drive, Suite 400ŸBerwyn, Pennsylvania 19312-2416ŸTel: 610-296-1400ŸFax: 610-296-1430 2 Chartwell Investment Partners Institutional and Private Asset Management Small Cap stocks are more susceptible to market volatility because the companies may be lacking in product diversification, competitive strength, financial resources or management experience and tend to trade less frequently and in smaller quantities relative to larger companies.Foreign securities involve greater currency valuation, economic, political and regulatory environment risk relative to U.S. securities. Small- and mid-cap investing involve greater risk not associated with investing in more established companies, such as greater price volatility, business risk, less liquidity and increased competitive threat. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Funds before investing. The Funds' prospectus contains this and other information about the Funds, and should be read carefully before investing. You may obtain a current copy of the Funds' prospectus by calling 888-995-5505. 1235 Westlakes Drive, Suite 400ŸBerwyn, Pennsylvania 19312-2416ŸTel: 610-296-1400ŸFax: 610-296-1430 3 Chartwell Small Cap Value Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Russell 2000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe.It includes those Russell 2000 Value Index companies with lower price-to-book ratios and lower forecasted growth values.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2014 1 Year 2 Years Since Inception* Before deducting maximum sales charge Class A¹ 9.58% 22.39% 18.58% Class I² 10.06% 22.83% 18.94% After deducting maximum sales charge Class A¹ 3.31% 18.81% 16.25% Russell 2000 Value Index 7.89% 19.72% 19.30% * Class A commenced operations on November 09, 2011 and Class I commenced operations on March 16, 2012.The performance figures for Class I include the performance of the Class A for the periods prior to inception date of Class I.Class A imposes higher expenses than that of Class I. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 995-5505. Gross and net expense ratios for Class A shares were 3.53% and 1.42%, respectively.Gross and net expense ratios for Class I were 3.18% and 1.07%, respectively, which were the amounts stated in the current prospectus. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower. This agreement is in effect until February 28, 2015. ¹ Maximum sales charge for Class A shares is 5.75%. No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 12 months of purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any. The graph and performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 4 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 97.9% BASIC MATERIALS – 5.5% Calgon Carbon Corp.* $ Innophos Holdings, Inc. Koppers Holdings, Inc. Minerals Technologies, Inc. COMMUNICATIONS – 1.8% Anixter International, Inc. FTD Cos., Inc.* CONSUMER, CYCLICAL – 12.3% Casey's General Stores, Inc. G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Jack in the Box, Inc. Knoll, Inc. Rush Enterprises, Inc. - Class A* Stage Stores, Inc. United Stationers, Inc. Wolverine World Wide, Inc. CONSUMER, NON-CYCLICAL – 13.9% Analogic Corp. Cardtronics, Inc.* Greatbatch, Inc.* Haemonetics Corp.* Helen of Troy Ltd.* 1 Matthews International Corp. - Class A Snyder's-Lance, Inc. TreeHouse Foods, Inc.* West Pharmaceutical Services, Inc. ENERGY – 4.4% Bristow Group, Inc. Gulfmark Offshore, Inc. - Class A Key Energy Services, Inc.* FINANCIAL – 29.2% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd.1 BBCN Bancorp, Inc. Chesapeake Lodging Trust - REIT 5 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) DuPont Fabros Technology, Inc. $ Education Realty Trust, Inc. - REIT First Industrial Realty Trust, Inc. - REIT First Midwest Bancorp, Inc. FNB Corp. Healthcare Realty Trust, Inc. - REIT Kite Realty Group Trust - REIT Mid-America Apartment Communities, Inc. - REIT PacWest Bancorp Pinnacle Financial Partners, Inc. PS Business Parks, Inc. - REIT Selective Insurance Group, Inc. South State Corp. UMB Financial Corp. Umpqua Holdings Corp. United Bankshares, Inc. United Community Banks, Inc. ViewPoint Financial Group, Inc. INDUSTRIAL – 19.1% Altra Industrial Motion Corp. Barnes Group, Inc. Blount International, Inc.* CLARCOR, Inc. EnPro Industries, Inc.* ESCO Technologies, Inc. Fabrinet* 1 GATX Corp. Harsco Corp. Knight Transportation, Inc. Plexus Corp.* Zebra Technologies Corp. - Class A* TECHNOLOGY – 4.4% Diodes, Inc.* Progress Software Corp.* Silicon Graphics International Corp.* SYKES Enterprises, Inc.* UTILITIES – 7.3% Avista Corp. Black Hills Corp. 6 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) Cleco Corp. $ El Paso Electric Co. NorthWestern Corp. TOTAL COMMON STOCKS (Cost $127,936,787) SHORT-TERM INVESTMENTS – 1.7% Fidelity Institutional Government Portfolio, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $2,373,971) TOTAL INVESTMENTS – 99.6% (Cost $130,310,758) Other Assets in Excess of liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Chartwell Small Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Financial 29.2% Industrial 19.1% Consumer, Non-cyclical 13.9% Consumer, Cyclical 12.3% Utilities 7.3% Basic Materials 5.5% Technology 4.4% Energy 4.4% Communications 1.8% Total Common Stocks 97.9% Short-Term Investments 1.7% Total Investments 99.6% Other Assets in Excess of liabilities 0.4% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Chartwell Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2014 Assets: Investments, at value (cost $130,310,758) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distribution fees (Note 7) Shareholder servicing fees (Note 8) Fund shares redeemed Advisory fees Transfer agent fees and expenses Auditing fees Administration fees Fund accounting fees Accrued other expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge (“CDSC”) of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $25,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 9 Chartwell Small Cap Value Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2014 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Distribution fees (Note 7) Administration fees Fund accounting fees Custody fees Registration fees Shareholder servicing fees (Note 8) Legal fees Auditing fees Shareholder reporting fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 Chartwell Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) - Class I ) - From net realized gain Class A ) - Class I ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A - Class I - Cost of shares redeemed: Class A1 ) ) 3 Class I2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A - Class I - Shares redeemed: Class A ) ) Class I ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $14,604 and $2,181, respectively. 2 Net of redemption fee proceeds of $18,155 and $0, respectively. 3 Amount shown for the year ended October 31, 2013 includes the reversal of redemption fees in the amount of $4,049 from the period ended October 31, 2012 and the year ended October 31, 2013. See accompanying Notes to Financial Statements. 11 Chartwell Small Cap Value Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Period For the For the November 9, Year Ended Year Ended 2011* through October 31, 2014 October 31, 2013 October 31, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income 1 - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - - From net realized gain ) - - Total distributions ) - - Redemption fee proceeds - 2 Net asset value, end of period $ $ $ Total return3 % % % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived and other expenses absorbed % %
